Exhibit 10.79

 

U-STORE-IT TRUST

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

 

Amended and Restated Effective January 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

ARTICLE 1 PURPOSE

2

 

 

ARTICLE 2 DEFINITIONS

2

 

 

ARTICLE 3 PARTICIPATION

5

3.1

Eligibility

5

3.2

Participation

5

 

 

ARTICLE 4 BENEFITS

5

4.1

Deferred Compensation

5

4.2

Matching Deferred Compensation

5

4.3

Nonelective Deferred Compensation

5

4.4

Election Procedures

6

4.5

One Time Change in Time and Form of Payment

7

 

 

ARTICLE 5 ACCOUNTS

7

5.1

Participant Accounts

7

5.2

Returns on Distribution Accounts

7

5.3

Deemed Investment Options

8

5.4

Changes in Deemed Investment Options

8

5.5

Valuation of Accounts

8

5.6

Statement of Accounts

8

5.7

Distributions from Accounts

8

5.8

Deemed Company Stock Fund

9

 

 

ARTICLE 6 DISTRIBUTIONS

9

6.1

Retirement Distribution Option

9

6.2

In-Service Distribution Option

9

6.3

Distribution Limitations

9

 

 

ARTICLE 7 BENEFITS TO PARTICIPANTS

10

7.1

Benefits Under the Retirement Distribution Option

10

7.2

Benefits Under the In-Service Distribution Option

11

 

 

ARTICLE 8 SURVIVOR BENEFITS

11

8.1

Death of Participant Prior to the Commencement of Benefits

11

8.2

Survivor Benefits Under the Retirement Distribution Option

11

8.3

Survivor Benefits Under the In-Service Distribution Option

12

8.4

Death of Participant After Benefits Have Commenced

12

 

 

ARTICLE 9 EMERGENCY BENEFIT

12

 

 

ARTICLE 10 ADMINISTRATION

13

10.1

Plan Administrator

13

 

--------------------------------------------------------------------------------


 

10.2

Appointment of Administrative Committee

13

10.3

Powers of Plan Administrator

13

10.4

Limitation of Liability

13

10.5

Claims Procedures

13

 

 

ARTICLE 11 MISCELLANEOUS

14

11.1

Unfunded Plan

14

11.2

Spendthrift Provision

15

11.3

Employment Rights

15

11.4

Designation of Beneficiary

15

11.5

Withholding of Taxes

15

11.6

Amendment or Termination

16

11.7

No Fiduciary Relationship Created

16

11.8

Release

16

11.9

No Warranty or Representation

16

11.10

Construction

16

11.11

Governing Law

16

11.12

Counterparts

16

11.13

American Jobs Creation Act of 2004

16

11.14

Transition Elections

16

11.15

Permissible Accelerations

17

 

--------------------------------------------------------------------------------


 

U-STORE-IT TRUST EXECUTIVE DEFERRED COMPENSATION PLAN

 

ARTICLE 1

PURPOSE

 

The U-Store-It Trust Executive Deferred Compensation Plan (the “Plan”) is hereby
amended and restated in accordance with the following terms and conditions for
the purpose of providing deferred compensation to eligible employees, which plan
is intended to be a non-qualified deferred compensation arrangement for a select
group of management and highly compensated employees.   The Plan was originally
adopted by the Board on November 3, 2006, amended and restated as of January 1,
2007 and is hereby further amended and restated effective January 1, 2009.

 

ARTICLE 2

DEFINITIONS

 

The following terms shall have the following meanings described in this
Article unless the context clearly indicates another meaning. All references in
the Plan to specific Articles or Sections shall refer to Articles or Sections of
the Plan unless otherwise stated.

 


2.1           ACCOUNT  MEANS THE RECORD OR RECORDS ESTABLISHED FOR EACH
PARTICIPANT IN ACCORDANCE WITH SECTION 5.1.


 


2.2           BASE SALARY  MEANS FOR A PLAN YEAR THE ANNUAL CASH COMPENSATION
RELATING TO SERVICES PERFORMED DURING SUCH PLAN YEAR, WHETHER OR NOT PAID IN
SUCH PLAN YEAR OR INCLUDED ON THE FEDERAL INCOME TAX FORM W-2 FOR SUCH PLAN
YEAR, EXCLUDING BONUSES, COMMISSIONS, OVERTIME, SPECIAL AWARDS, TAX PLANNING
STIPENDS, FRINGE BENEFITS, STOCK OPTIONS, RELOCATION EXPENSES, INCENTIVE
PAYMENTS, NON-MONETARY AWARDS, FEES, AUTOMOBILE AND OTHER ALLOWANCES PAID TO A
PARTICIPANT FOR EMPLOYMENT SERVICES RENDERED (WHETHER OR NOT SUCH ALLOWANCES ARE
INCLUDED IN THE EMPLOYEE’S GROSS INCOME).  BASE SALARY SHALL BE CALCULATED
BEFORE REDUCTION FOR COMPENSATION VOLUNTARILY DEFERRED OR CONTRIBUTED BY THE
PARTICIPANT PURSUANT TO ALL QUALIFIED OR NON-QUALIFIED PLANS OF ANY EMPLOYER AND
SHALL BE CALCULATED TO INCLUDE AMOUNTS NOT OTHERWISE INCLUDED IN THE
PARTICIPANT’S GROSS INCOME UNDER SECTIONS 125, 402(E)(3), 402(H), OR 403(B) OF
THE CODE PURSUANT TO PLANS ESTABLISHED BY ANY EMPLOYER; PROVIDED, HOWEVER, THAT
ALL SUCH AMOUNTS WILL BE INCLUDED IN COMPENSATION ONLY TO THE EXTENT THAT, HAD
THERE BEEN NO SUCH PLAN, THE AMOUNT WOULD HAVE BEEN PAYABLE IN CASH TO THE
EMPLOYEE.


 


2.3           BENEFICIARY  MEANS THE PERSON OR PERSONS WHO, PURSUANT TO
ARTICLE 8, ARE ENTITLED TO A DISTRIBUTION FROM THE PLAN AFTER A PARTICIPANT’S
DEATH.


 


2.4           BOARD  MEANS THE BOARD OF TRUSTEES OF THE COMPANY.


 


2.5           BONUS  MEANS FOR A PLAN YEAR ANY COMPENSATION RELATING TO SERVICES
PERFORMED DURING SUCH PLAN YEAR PAYABLE TO A PARTICIPANT PURSUANT TO A REGULAR
U-STORE-IT TRUST BONUS PROGRAM, WHETHER OR NOT PAID IN SUCH PLAN YEAR OR
INCLUDED ON THE FEDERAL INCOME TAX FORM W-2 FOR SUCH PLAN YEAR.

 

2

--------------------------------------------------------------------------------



 


2.6           CODE  MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


2.7           COMPANY  MEANS U-STORE-IT TRUST, A MARYLAND REAL ESTATE INVESTMENT
TRUST.


 


2.8           COMPENSATION COMMITTEE  MEANS THE COMPENSATION COMMITTEE OF THE
BOARD OF TRUSTEES OR, AT ANY TIME THAT NO SUCH COMMITTEE EXISTS, THE BOARD.


 


2.9           DEFERRED COMPENSATION  MEANS THE PORTION OF A PARTICIPANT’S BASE
SALARY OR BONUS ALLOCATED TO THE PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT
OR AN IN-SERVICE DISTRIBUTION ACCOUNT IN ACCORDANCE WITH SECTION 4.1 OF THE
PLAN.


 


2.10         DEEMED INVESTMENT OPTIONS  MEANS THE DEEMED INVESTMENT OPTIONS
SELECTED BY THE PARTICIPANT FROM TIME TO TIME PURSUANT TO WHICH DEEMED EARNINGS
ARE CREDITED TO THE PARTICIPANT’S DISTRIBUTION ACCOUNTS.


 


2.11         DISTRIBUTION ACCOUNT  MEANS, WITH RESPECT TO A PARTICIPANT, THE
RETIREMENT DISTRIBUTION ACCOUNT AND/OR THE IN-SERVICE DISTRIBUTION ACCOUNTS
ESTABLISHED ON THE BOOKS OF ACCOUNT OF THE COMPANY, PURSUANT TO SECTION 5.1.


 


2.12         DISTRIBUTION OPTION  MEANS THE TWO DISTRIBUTION OPTIONS WHICH ARE
AVAILABLE UNDER THE PLAN, CONSISTING OF THE RETIREMENT DISTRIBUTION OPTION AND
THE IN-SERVICE DISTRIBUTION OPTION.


 


2.13         ELECTION AGREEMENT  MEANS THE WRITTEN AGREEMENT ENTERED INTO BY AN
EMPLOYEE, PURSUANT TO WHICH THE EMPLOYEE BECOMES A PARTICIPANT IN THE PLAN AND
MAKES AN ELECTION RELATING TO DEFERRED COMPENSATION AND THE PERIOD OVER WHICH
DEFERRED COMPENSATION, MATCHING DEFERRED COMPENSATION, AND NONELECTIVE DEFERRED
COMPENSATION AND INVESTMENT RETURN THEREON WILL BE PAID.


 


2.14         EMPLOYEE  MEANS, WITH RESPECT TO EACH EMPLOYER, MANAGEMENT AND
HIGHLY COMPENSATED EMPLOYEES.


 


2.15         EMPLOYER  MEANS THE COMPANY AND ANY OTHER ENTITY WITH WHICH THE
COMPANY WOULD BE CONSIDERED A SINGLE EMPLOYER (WITHIN THE MEANING OF
SECTION 414(B) OF THE CODE) WHICH, WITH THE AUTHORIZATION OF THE BOARD, ADOPTS
THE PLAN FOR THE BENEFIT OF ITS EMPLOYEES PURSUANT TO RESOLUTION OF ITS BOARD OF
DIRECTORS.


 


2.16         IN-SERVICE DISTRIBUTION ACCOUNTS  MEANS THE ACCOUNTS MAINTAINED FOR
A PARTICIPANT FOR EACH PLAN YEAR TO WHICH DEFERRED COMPENSATION IS CREDITED
PURSUANT TO THE IN-SERVICE DISTRIBUTION OPTION.


 


2.17         IN-SERVICE DISTRIBUTION OPTION  MEANS THE DISTRIBUTION OPTION
PURSUANT TO WHICH BENEFITS ARE PAYABLE IN ACCORDANCE WITH SECTION 7.2.


 


2.18         MATCHING DEFERRED COMPENSATION  MEANS A PARTICIPANT’S MATCHING
DEFERRED COMPENSATION ALLOCATED TO THE PARTICIPANT’S ACCOUNT AS FURTHER
DESCRIBED IN SECTION 4.2.


 


2.19         NONELECTIVE DEFERRED COMPENSATION  MEANS A PARTICIPANT’S
NONELECTIVE DEFERRED COMPENSATION ALLOCATED TO THE PARTICIPANT’S ACCOUNT AS
FURTHER DESCRIBED IN SECTION 4.3.

 

3

--------------------------------------------------------------------------------



 


2.20         PARTICIPANT  MEANS AN EMPLOYEE OR FORMER EMPLOYEE OF AN EMPLOYER
WHO HAS MET THE REQUIREMENTS FOR PARTICIPATION UNDER SECTION 3.1 AND WHO IS OR
MAY BECOME ELIGIBLE TO RECEIVE A BENEFIT FROM THE PLAN OR WHOSE BENEFICIARY MAY
BE ELIGIBLE TO RECEIVE A BENEFIT FROM THE PLAN.


 


2.21         PLAN  MEANS THE PLAN, THE TERMS AND PROVISIONS OF WHICH ARE HEREIN
SET FORTH, AND AS IT MAY BE AMENDED OR RESTATED FROM TIME TO TIME, DESIGNATED AS
THE “U-STORE-IT TRUST EXECUTIVE DEFERRED COMPENSATION PLAN.”


 


2.22         PLAN ADMINISTRATOR MEANS THE COMPANY.


 


2.23         PLAN YEAR  MEANS THE PERIOD BEGINNING ON NOVEMBER 6, 2006, AND
ENDING ON DECEMBER 31, 2006, AND THEREAFTER BEGINNING ON JANUARY 1 AND ENDING ON
DECEMBER 31 OF EACH YEAR.


 


2.24         RETIREMENT  MEANS A PARTICIPANT’S SEPARATION FROM SERVICE WITH THE
COMPANY (FOR REASONS OTHER THAN DEATH) AT OR AFTER AGE 55.


 


2.25         RETIREMENT DISTRIBUTION ACCOUNT  MEANS THE ACCOUNT MAINTAINED FOR A
PARTICIPANT TO WHICH DEFERRED COMPENSATION, MATCHING DEFERRED COMPENSATION, AND
NONELECTIVE DEFERRED COMPENSATION ARE CREDITED PURSUANT TO THE RETIREMENT
DISTRIBUTION OPTION.


 


2.26         RETIREMENT DISTRIBUTION OPTION  MEANS THE DISTRIBUTION OPTION
PURSUANT TO WHICH BENEFITS ARE PAYABLE IN ACCORDANCE WITH SECTION 7.1.


 


2.27         SEPARATION FROM SERVICE  MEANS A “SEPARATION FROM SERVICE” AS
DEFINED IN SECTION 1.409A-1(H) OF THE TREASURY REGULATIONS; PROVIDED THAT IN
APPLYING SECTION 1.409A-1(H)(1)(II) OF THE TREASURY REGULATIONS, A SEPARATION
FROM SERVICE SHALL BE DEEMED TO OCCUR IF THE PARTICIPANT’S EMPLOYER AND THE
PARTICIPANT REASONABLY ANTICIPATE THAT THE LEVEL OF BONA FIDE SERVICES THE
PARTICIPANT WILL PERFORM FOR THE EMPLOYERS (WHETHER AS AN EMPLOYEE OR AS AN
INDEPENDENT CONTRACTOR) WILL PERMANENTLY DECREASE TO LESS THAN 50% OF THE
AVERAGE LEVEL OF BONA FIDE SERVICES PERFORMED BY THE PARTICIPANT FOR THE
EMPLOYERS (WHETHER AS AN EMPLOYEE OR AS AN INDEPENDENT CONTRACTOR) OVER THE
IMMEDIATELY PRECEDING 36-MONTH PERIOD (OR THE FULL PERIOD OF SERVICES PERFORMED
FOR THE EMPLOYERS IF THE PARTICIPANT HAS BEEN PROVIDING SERVICES TO THE
EMPLOYERS FOR LESS THAN 36 MONTHS).  IN THE EVENT OF A DISPOSITION OF ASSETS BY
THE COMPANY TO AN UNRELATED PERSON, THE COMPANY RESERVES THE DISCRETION TO
SPECIFY (IN ACCORDANCE WITH SECTION 1.409A-1(H)(4) OF THE TREASURY REGULATIONS)
WHETHER A PARTICIPANT WHO WOULD OTHERWISE EXPERIENCE A SEPARATION FROM SERVICE
WITH THE COMPANY AND THE EMPLOYERS AS PART OF THE DISPOSITION OF ASSETS WILL BE
CONSIDERED TO EXPERIENCE A SEPARATION FROM SERVICE FOR PURPOSES OF
SECTION 1.409A-1(H) OF THE TREASURY REGULATIONS.


 


2.28         TRUST  MEANS ANY DOMESTIC TRUST THAT MAY BE MAINTAINED IN THE
UNITED STATES PURSUANT TO SECTION 11.1.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3

PARTICIPATION

 


3.1           ELIGIBILITY.  AN EMPLOYEE SHALL BE ELIGIBLE TO PARTICIPATE IN THE
PLAN IF HE OR SHE IS AN EMPLOYEE DESIGNATED AS ELIGIBLE BY THE COMPENSATION
COMMITTEE. INDIVIDUALS NOT SPECIFICALLY DESIGNATED BY THE COMPENSATION COMMITTEE
ARE NOT ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


3.2           PARTICIPATION.  AN EMPLOYEE SHALL BECOME A PARTICIPANT AS OF THE
DATE HE OR SHE SATISFIES THE ELIGIBILITY REQUIREMENTS OF SECTION 3.1 AND
COMPLETES ALL ADMINISTRATIVE FORMS REQUIRED BY THE PLAN ADMINISTRATOR. A
PARTICIPANT’S PARTICIPATION IN THE PLAN SHALL TERMINATE UPON SEPARATION FROM
SERVICE OR UPON SUCH OTHER EVENTS AS DETERMINED BY THE COMPENSATION COMMITTEE.

 

ARTICLE 4

BENEFITS

 


4.1           DEFERRED COMPENSATION.  SUBJECT TO ANY LIMITATIONS ESTABLISHED BY
THE COMPENSATION COMMITTEE OR THE PLAN ADMINISTRATOR AND IN ACCORDANCE WITH THE
PROCEDURES DESCRIBED IN SECTION 4.4, A PARTICIPANT MAY ELECT FOR A PLAN YEAR TO
HAVE HIS OR HER BASE SALARY AND/OR BONUS DEFERRED IN ANY AMOUNT, EXPRESSED AS A
PERCENTAGE, LESS APPLICABLE TAX WITHHOLDING, AND TO HAVE THAT AMOUNT CREDITED TO
HIS OR HER RETIREMENT DISTRIBUTION ACCOUNT OR IN-SERVICE DISTRIBUTION ACCOUNT
FOR SUCH PLAN YEAR AS DEFERRED COMPENSATION. DEFERRED COMPENSATION SHALL BE
CREDITED TO A PARTICIPANT’S ACCOUNTS ON SUCH SCHEDULE AS THE PLAN ADMINISTRATOR
SHALL DETERMINE.


 


4.2           MATCHING DEFERRED COMPENSATION.  THERE SHALL BE CREDITED TO EACH
PARTICIPANT’S ACCOUNT FOR EACH PLAN YEAR A MATCHING DEFERRED COMPENSATION AMOUNT
EQUAL TO THE TOTAL MATCHING CONTRIBUTION SUCH PARTICIPANT WOULD HAVE RECEIVED
UNDER THE COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN FOR THE PLAN YEAR
WITHOUT REGARD TO THE LIMITATIONS IMPOSED THEREON UNDER SECTIONS 402(G), 415 AND
417 OF THE CODE LESS THE ACTUAL MATCHING CONTRIBUTION SUCH PARTICIPANT RECEIVED
UNDER THE COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN FOR THE PLAN YEAR, OR
SUCH OTHER AMOUNT AS MAY BE ESTABLISHED FROM TIME TO TIME BY ACTION OF THE
BOARD, PROVIDED SUCH PARTICIPANT HAS MADE THE MAXIMUM ELECTIVE DEFERRALS TO THE
COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN AS PERMITTED UNDER THE TERMS OF
SUCH PLAN.  MATCHING DEFERRED COMPENSATION SHALL BE CREDITED TO A PARTICIPANT’S
RETIREMENT DISTRIBUTION ACCOUNT ON SUCH SCHEDULE AS THE PLAN ADMINISTRATOR SHALL
DETERMINE.


 


4.3           NONELECTIVE DEFERRED COMPENSATION.  THE COMPENSATION COMMITTEE MAY
IN ITS DISCRETION DETERMINE FOR ANY PLAN YEAR TO MAKE AN ADDITIONAL CREDIT TO A
PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT AS NONELECTIVE DEFERRED
COMPENSATION, WHICH AMOUNT MAY BE A DIFFERENT AMOUNT OR PERCENTAGE (INCLUDING NO
AMOUNT) FOR EACH PARTICIPANT, AS THE COMPENSATION COMMITTEE SHALL IN ITS SOLE
AND ABSOLUTE DISCRETION DETERMINE. NONELECTIVE DEFERRED COMPENSATION SHALL BE
CREDITED TO A PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT MONTHLY OR ON SUCH
OTHER SCHEDULE AS THE COMPENSATION COMMITTEE SHALL DETERMINE.

 

5

--------------------------------------------------------------------------------



 


4.4           ELECTION PROCEDURES.


 


(A)           EXCEPT AS PROVIDED IN PARAGRAPHS (B) AND (C) BELOW, COMPENSATION
FOR SERVICES PERFORMED DURING A PLAN YEAR MAY BE DEFERRED AT THE PARTICIPANT’S
ELECTION ONLY IF THE ELECTION TO DEFER SUCH COMPENSATION IS MADE NOT LATER THAN
THE CLOSE OF THE PRECEDING PLAN YEAR.


 


(B)           IN THE CASE OF THE FIRST YEAR IN WHICH A PARTICIPANT BECOMES
ELIGIBLE TO PARTICIPATE IN THE PLAN, THE PARTICIPANT’S ELECTION SHALL BE VALID
ONLY WITH RESPECT TO BASE SALARY, BONUS, MATCHING DEFERRED COMPENSATION AND
NONELECTIVE DEFERRED COMPENSATION EARNED WITH RESPECT TO SERVICES TO BE
PERFORMED SUBSEQUENT TO THE DATE OF THE ELECTION WHICH MUST BE MADE WITHIN 30
DAYS AFTER THE DATE THE PARTICIPANT BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(C)           EACH PARTICIPANT SHALL ON HIS OR HER ELECTION AGREEMENT WITH
RESPECT TO EACH PLAN YEAR (I) SPECIFY THE PERCENTAGE OF BASE SALARY AND/OR THE
PERCENTAGE OF BONUS THE PARTICIPANT ELECTS TO DEFER FOR SUCH PLAN YEAR;
(II) ALLOCATE HIS OR HER DEFERRALS BETWEEN THE IN-SERVICE DISTRIBUTION OPTION
AND THE RETIREMENT DISTRIBUTION OPTION IN INCREMENTS OF TEN PERCENT, PROVIDED,
HOWEVER, THAT 100 PERCENT OF SUCH DEFERRALS MAY BE ALLOCATED TO ONE OR THE OTHER
OF THE DISTRIBUTION OPTIONS; (III) WITH RESPECT TO AMOUNTS ALLOCATED TO THE
RETIREMENT DISTRIBUTION OPTION, FOR THE FIRST PLAN YEAR IN WHICH AMOUNTS ARE
ALLOCATED TO THE RETIREMENT DISTRIBUTION OPTION, ELECT WHETHER SUCH AMOUNTS WILL
BE PAID IN A SINGLE LUMP SUM OR IN ANNUAL INSTALLMENTS PAYABLE OVER FIVE, TEN,
OR FIFTEEN YEARS UPON THE PARTICIPANT’S SEPARATION FROM SERVICE; AND (IV) WITH
RESPECT TO AMOUNTS ALLOCATED TO THE IN-SERVICE DISTRIBUTION OPTION FOR THE PLAN
YEAR, ELECT THE TIME AND MANNER OF DISTRIBUTION FROM AMONG THE OPTIONS DESCRIBED
IN SECTION 7.2.  MOREOVER, (X) AT ANY TIME PRIOR TO THE FIRST PLAN YEAR OR OTHER
PERIOD IN WHICH A PARTICIPANT DEFERS COMPENSATION INTO HIS OR HER RETIREMENT
DISTRIBUTION ACCOUNT, SUCH PARTICIPANT MAY IRREVOCABLY SPECIFY IN HIS OR HER
ELECTION AGREEMENT THAT DISTRIBUTION OF HIS OR HER RETIREMENT DISTRIBUTION
ACCOUNT IS TO BE MADE IN A LUMP SUM ON THE 60TH DAY FOLLOWING THE DATE OF A
CHANGE IN CONTROL EVENT WITHIN THE MEANING OF SECTION 1.409A-3(I)(5) OF THE
TREASURY REGULATIONS, NOTWITHSTANDING ANY OTHER ELECTION MADE HEREUNDER, AND
(Y) AT ANY TIME PRIOR TO THE FIRST PLAN YEAR OR OTHER PERIOD IN WHICH A
PARTICIPANT DEFERS COMPENSATION INTO AN IN-SERVICE DISTRIBUTION ACCOUNT, SUCH
PARTICIPANT MAY IRREVOCABLY SPECIFY IN HIS ELECTION AGREEMENT THAT DISTRIBUTION
OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT IS TO BE MADE IN A LUMP SUM ON THE 60TH
DAY FOLLOWING THE DATE OF A CHANGE IN CONTROL EVENT WITHIN THE MEANING OF
SECTION 1.409A-3(I)(5) OF THE TREASURY REGULATIONS, NOTWITHSTANDING ANY OTHER
ELECTION MADE HEREUNDER.


 


(D)           A PARTICIPANT CAN CHANGE HIS OR HER ELECTION AGREEMENT AND AN
ELIGIBLE EMPLOYEE WHO IS NOT A PARTICIPANT MAY BECOME A PARTICIPANT, AS OF ANY
JANUARY 1 BY COMPLETING, SIGNING AND FILING AN ELECTION AGREEMENT WITH THE PLAN
ADMINISTRATOR NOT LATER THAN THE PRECEDING DECEMBER 31 (SUBJECT, HOWEVER, TO THE
PROVISIONS OF PARAGRAPH (B) ABOVE IN THE CASE OF A PARTICIPANT WHO BECOMES NEWLY
ELIGIBLE DURING THE PLAN YEAR). A PARTICIPANT WHO DOES NOT COMPLETE A NEW
ELECTION AGREEMENT FOR A PLAN YEAR WILL BE DEEMED TO HAVE ELECTED NOT TO HAVE
ANY DEFERRED COMPENSATION FOR THE PLAN YEAR AND IF SUCH PARTICIPANT DOES NOT
HAVE A RETIREMENT DISTRIBUTION ACCOUNT ELECTION ON FILE, SUCH PARTICIPANT WILL
BE DEEMED TO HAVE ELECTED A SINGLE LUMP SUM TO BE PAID ON THE 60TH DAY

 

6

--------------------------------------------------------------------------------



 


AFTER THE DATE OF RETIREMENT IF ANY NONELECTIVE DEFERRAL COMPENSATION IS
CREDITED TO HIS RETIREMENT DISTRIBUTION ACCOUNT FOR SUCH PLAN YEAR.  IN THE
EVENT ANY AMOUNT IS CREDITED TO THE ACCOUNT OF A PARTICIPANT WITH RESPECT TO
WHICH NO TIMELY ELECTION CONCERNING METHOD OF PAYMENT HAS BEEN MADE, SUCH AMOUNT
SHALL BE CREDITED TO THE RETIREMENT DISTRIBUTION ACCOUNT OF SUCH PARTICIPANT AND
IF SUCH PARTICIPANT DOES NOT HAVE A RETIREMENT DISTRIBUTION ACCOUNT ELECTION ON
FILE, SUCH PARTICIPANT WILL BE DEEMED TO HAVE ELECTED A SINGLE LUMP SUM TO BE
PAID ON THE 60TH DAY AFTER THE DATE OF RETIREMENT.


 


(E)           AN ELECTION OF DEFERRED COMPENSATION SHALL BE IRREVOCABLE ON THE
FIRST DAY OF THE PLAN YEAR (OR OTHER PERIOD) TO WHICH IT RELATES, EXCEPT THAT IN
THE CASE OF AN UNFORESEEABLE EMERGENCY AS DEFINED IN ARTICLE 9 OR A HARDSHIP
DISTRIBUTION WITHIN THE MEANING OF SECTION 1.401(K)-1(D)(3) OF THE TREASURY
REGULATIONS FROM ANY PLAN OF AN EMPLOYER, THE ELECTION SHALL BE CANCELLED FOR
THE REMAINDER OF THE PLAN YEAR.


 


(F)            ALL ELECTION AGREEMENTS SHALL BE IN A FORM ACCEPTABLE TO THE PLAN
ADMINISTRATOR AND SHALL BE COMPLETED, SIGNED, AND FILED WITH THE PLAN
ADMINISTRATOR AS PROVIDED HEREIN.


 


4.5           ONE TIME CHANGE IN TIME AND FORM OF PAYMENT.  NOTWITHSTANDING THE
METHOD OF PAYMENT ELECTED OR DEEMED ELECTED BY A PARTICIPANT WITH RESPECT TO HIS
RETIREMENT DISTRIBUTION ACCOUNT OR ANY OF HIS IN-SERVICE DISTRIBUTION ACCOUNTS
IN ACCORDANCE WITH SECTION 4.4(C)(III), 4.4(C)(IV) OR 4.4(D), SUCH PARTICIPANT
MAY ELECT TO MAKE ONE CHANGE TO THE TIME OR FORM OF ANY SUCH PAYMENT TO ANY
OTHER PERMISSIBLE PAYMENT OPTION AT ANY TIME UP TO 12 MONTHS BEFORE THE FIRST
SCHEDULED PAYMENT; PROVIDED, HOWEVER, THAT (A) ANY SUCH ELECTION SHALL NOT BE
EFFECTIVE FOR AT LEAST 12 MONTHS FOLLOWING THE DATE MADE; AND (B) TO THE EXTENT
REQUIRED BY SECTION 409A OF THE CODE, AS A RESULT OF ANY SUCH CHANGE, PAYMENT OR
COMMENCEMENT OF PAYMENT SHALL BE DELAYED FOR 5 YEARS FROM THE DATE THE FIRST
PAYMENT WAS SCHEDULED TO HAVE BEEN PAID (TAKING INTO ACCOUNT ANY DELAY OF
COMMENCEMENT OF PAYMENT UNDER SECTION 6.3 ON ACCOUNT OF A PARTICIPANT’S STATUS
AS A SPECIFIED EMPLOYEE.)

 

ARTICLE 5

ACCOUNTS

 


5.1           PARTICIPANT ACCOUNTS.  THE PLAN ADMINISTRATOR SHALL ESTABLISH
SEPARATE DISTRIBUTION ACCOUNTS WITH RESPECT TO A PARTICIPANT FOR EACH
DISTRIBUTION OPTION.  A PARTICIPANT’S DISTRIBUTION ACCOUNTS SHALL CONSIST OF THE
RETIREMENT DISTRIBUTION ACCOUNT AND ONE OR MORE IN-SERVICE DISTRIBUTION
ACCOUNTS.  A PARTICIPANT’S DISTRIBUTION ACCOUNTS SHALL BE MAINTAINED BY THE PLAN
ADMINISTRATOR IN ACCORDANCE WITH THE TERMS OF THIS PLAN UNTIL ALL OF THE
DEFERRED COMPENSATION,  MATCHING DEFERRED COMPENSATION, AND NONELECTIVE DEFERRED
COMPENSATION, AND INVESTMENT RETURN TO WHICH A PARTICIPANT IS ENTITLED HAS BEEN
DISTRIBUTED TO A PARTICIPANT OR HIS OR HER BENEFICIARY IN ACCORDANCE WITH THE
TERMS OF THE PLAN. A PARTICIPANT SHALL BE FULLY VESTED IN HIS OR HER
DISTRIBUTION ACCOUNTS AT ALL TIMES.


 


5.2           RETURNS ON DISTRIBUTION ACCOUNTS.  A PARTICIPANT’S DISTRIBUTION
ACCOUNTS SHALL BE CREDITED WITH RETURNS IN ACCORDANCE WITH THE DEEMED INVESTMENT
OPTIONS ELECTED BY THE PARTICIPANT FROM TIME TO TIME.  PARTICIPANTS MAY ALLOCATE
THEIR RETIREMENT DISTRIBUTION ACCOUNT AND/OR EACH OF THEIR IN-SERVICE
DISTRIBUTION ACCOUNTS AMONG THE DEEMED INVESTMENT OPTIONS

 

7

--------------------------------------------------------------------------------



 


AVAILABLE UNDER THE PLAN ONLY IN WHOLE PERCENTAGES OF NOT LESS THAN ONE
(1) PERCENT.  THE RATE OF RETURN, POSITIVE OR NEGATIVE, CREDITED UNDER EACH
DEEMED INVESTMENT OPTION IS BASED UPON THE ACTUAL INVESTMENT PERFORMANCE OF THE
CORRESPONDING INVESTMENT PORTFOLIOS OF THE COMPANY’S QUALIFIED DEFINED
CONTRIBUTION PLAN, OR SUCH OTHER INVESTMENT FUND(S) AS THE COMPENSATION
COMMITTEE MAY DESIGNATE FROM TIME TO TIME, AND SHALL EQUAL THE TOTAL RETURN OF
SUCH INVESTMENT FUND NET OF ASSET BASED CHARGES, INCLUDING, WITHOUT LIMITATION,
MONEY MANAGEMENT FEES, FUND EXPENSES AND MORTALITY AND EXPENSE RISK INSURANCE
CONTRACT CHARGES.  THE COMPENSATION COMMITTEE RESERVES THE RIGHT, ON A
PROSPECTIVE BASIS, TO ADD OR DELETE DEEMED INVESTMENT OPTIONS.


 


5.3           DEEMED INVESTMENT OPTIONS.  EXCEPT AS OTHERWISE PROVIDED PURSUANT
TO SECTION 5.2, THE DEEMED INVESTMENT OPTIONS AVAILABLE UNDER THE PLAN SHALL
CONSIST OF PRE-DETERMINED ACTUAL INVESTMENT OPTIONS WHICH CORRESPOND TO CERTAIN
INVESTMENT PORTFOLIOS OF THE COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN, OR
SUCH OTHER INVESTMENT FUND(S) AS THE COMPENSATION COMMITTEE MAY DESIGNATE FROM
TIME TO TIME.


 

Notwithstanding that the rates of return credited to Participants’ Distribution
Accounts under the Deemed Investment Options are based upon the actual
performance of the corresponding portfolios of the Company’s qualified defined
contribution plan, or such other investment fund(s) as the Compensation
Committee may designate, the Company shall not be obligated to invest any
Deferred Compensation by Participants under this Plan, or any other amounts, in
such portfolios or in any other investment funds.

 


5.4           CHANGES IN DEEMED INVESTMENT OPTIONS.  A PARTICIPANT MAY CHANGE
THE DEEMED INVESTMENT OPTIONS TO WHICH THE PARTICIPANT’S DISTRIBUTION ACCOUNTS
ARE DEEMED TO BE ALLOCATED WITH WHATEVER FREQUENCY IS DETERMINED BY THE PLAN
ADMINISTRATOR, WHICH SHALL NOT BE LESS THAN FOUR TIMES PER PLAN YEAR.  EACH SUCH
CHANGE MAY INCLUDE (A) REALLOCATION OF THE PARTICIPANT’S EXISTING ACCOUNTS IN
WHOLE PERCENTAGES OF NOT LESS THAN ONE (1) PERCENT, AND/OR (B) CHANGE IN
INVESTMENT ALLOCATION OF AMOUNTS TO BE CREDITED TO THE PARTICIPANT’S ACCOUNTS IN
THE FUTURE, AS THE PARTICIPANT MAY ELECT.  NOTWITHSTANDING THE PROVISIONS
HEREIN, WITH RESPECT TO AN “EXECUTIVE OFFICER” AS DEFINED IN THE
RULES PROMULGATED UNDER SECTION 16 OF THE SECURITIES AND EXCHANGE ACT OF 1934,
ANY CHANGE THAT REALLOCATES PARTICIPANT’S EXISTING ACCOUNTS TO OR FROM THE
DEEMED COMPANY STOCK FUND OR THAT INCREASES OR REDUCES THE ALLOCATION TO THE
DEEMED COMPANY STOCK FUND SHALL NOT BECOME EFFECTIVE UNTIL THE FIRST BUSINESS
DAY OF THE NEXT CALENDAR QUARTER, OR SUCH OTHER DATE AS IS DETERMINED BY THE
COMPENSATION COMMITTEE IN ITS SOLE DISCRETION.


 


5.5           VALUATION OF ACCOUNTS.  THE VALUE OF A PARTICIPANT’S DISTRIBUTION
ACCOUNTS AS OF ANY DATE SHALL EQUAL THE AMOUNTS THERETOFORE CREDITED TO SUCH
ACCOUNTS, INCLUDING ANY EARNINGS (POSITIVE OR NEGATIVE) DEEMED TO BE EARNED ON
SUCH ACCOUNTS IN ACCORDANCE WITH SECTION 5.2 THROUGH THE DAY PRECEDING SUCH
DATE, LESS THE AMOUNTS THERETOFORE DEDUCTED FROM SUCH ACCOUNTS.


 


5.6           STATEMENT OF ACCOUNTS.  THE PLAN ADMINISTRATOR SHALL PROVIDE TO
EACH PARTICIPANT, NOT LESS FREQUENTLY THAN QUARTERLY, A STATEMENT IN SUCH FORM
AS THE PLAN ADMINISTRATOR DEEMS DESIRABLE SETTING FORTH THE BALANCE STANDING TO
THE CREDIT OF EACH PARTICIPANT IN EACH OF HIS DISTRIBUTION ACCOUNTS.


 


5.7           DISTRIBUTIONS FROM ACCOUNTS.  ANY DISTRIBUTION MADE TO OR ON
BEHALF OF A PARTICIPANT FROM ONE OR MORE OF HIS DISTRIBUTION ACCOUNTS IN AN
AMOUNT WHICH IS LESS THAN THE

 

8

--------------------------------------------------------------------------------



 


ENTIRE BALANCE OF ANY SUCH ACCOUNT SHALL BE MADE PRO RATA FROM EACH OF THE
DEEMED INVESTMENT OPTIONS TO WHICH SUCH ACCOUNT IS THEN ALLOCATED.


 


5.8           DEEMED COMPANY STOCK FUND.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN TO THE CONTRARY, FOR PURPOSES OF A PARTICIPANT WHO IS AN “EXECUTIVE
OFFICER” AS DEFINED IN THE RULES PROMULGATED UNDER SECTION 16 OF THE SECURITIES
AND EXCHANGE ACT OF 1934 AND WHO DIRECTS ANY PORTION OF HIS DISTRIBUTION
ACCOUNTS TO BE CREDITED WITH RETURNS IN ACCORDANCE WITH THE DEEMED INVESTMENT
OPTION CONSISTING OF THE COMPANY STOCK FUND, (A) DEFERRED COMPENSATION, MATCHING
DEFERRED COMPENSATION AND NONELECTIVE DEFERRED COMPENSATION SHALL BE CREDITED TO
THAT PORTION OF THE PARTICIPANT’S DISTRIBUTION ACCOUNTS WHICH ARE CREDITED WITH
RETURNS IN ACCORDANCE WITH THE DEEMED INVESTMENT OPTION CONSISTING OF THE
COMPANY STOCK FUND AS OF THE FIRST BUSINESS DAY OF THE CALENDAR QUARTER, OR AS
OF SUCH OTHER DATE AS IS DETERMINED BY THE COMPENSATION COMMITTEE IN ITS SOLE
DISCRETION, ON OR FOLLOWING THE DATE THAT DEFERRED COMPENSATION, MATCHING
DEFERRED COMPENSATION OR NONELECTIVE DEFERRED COMPENSATION WOULD HAVE OTHERWISE
BEEN PAID TO THE PARTICIPANT OR CREDITED TO THE PARTICIPANT’S ACCOUNT AND
(B) FOR THE PERIOD COMMENCING ON THE DATE DEFERRED COMPENSATION, MATCHING
DEFERRED COMPENSATION OR NONELECTIVE DEFERRED COMPENSATION WOULD HAVE OTHERWISE
BEEN PAID TO THE PARTICIPANT OR CREDITED TO THE PARTICIPANT’S ACCOUNT UNTIL SUCH
DATE AS THE DEFERRED COMPENSATION, MATCHING DEFERRED COMPENSATION OR NONELECTIVE
DEFERRED COMPENSATION IS ACTUALLY CREDITED TO THAT PORTION OF THE PARTICIPANT’S
DISTRIBUTION ACCOUNTS WHICH ARE CREDITED WITH RETURNS IN ACCORDANCE WITH THE
DEEMED INVESTMENT OPTION CONSISTING OF THE COMPANY STOCK FUND, SUCH AMOUNTS
SHALL BE DEEMED TO EARN A RATE OF RETURN EQUAL TO THE MONTHLY APPLICABLE FEDERAL
RATE AS OF THE FIRST OF THE MONTH.

 

ARTICLE 6

DISTRIBUTIONS

 


6.1           RETIREMENT DISTRIBUTION OPTION.  SUBJECT TO SECTION 7.1,
DISTRIBUTION OF THE PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT SHALL COMMENCE
ON THE LATER OF (A) THE 60TH DAY AFTER THE PARTICIPANT’S RETIREMENT OR (B) THE
YEAR FOLLOWING THE PARTICIPANT’S ATTAINMENT OF AGE 65 OR OTHER ELECTED AGE
GREATER THAN AGE 55 BUT LESS THAN AGE 65, AS ELECTED BY THE PARTICIPANT IN THE
ELECTION AGREEMENT PURSUANT TO WHICH SUCH RETIREMENT DISTRIBUTION ACCOUNT WAS
ESTABLISHED.


 


6.2           IN-SERVICE DISTRIBUTION OPTION.  SUBJECT TO SECTION 7.2, THE
PARTICIPANT’S IN-SERVICE DISTRIBUTION ACCOUNT FOR ANY PLAN YEAR SHALL BE
DISTRIBUTED COMMENCING ON FEBRUARY 28 OF THE PLAN YEAR ELECTED BY THE
PARTICIPANT IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH IN-SERVICE
DISTRIBUTION ACCOUNT WAS ESTABLISHED.  NOTWITHSTANDING THE FOREGOING, A
PARTICIPANT SHALL NOT BE ENTITLED TO ALLOCATE ANY DEFERRALS TO AN IN-SERVICE
DISTRIBUTION ACCOUNT FOR THE TWO PLAN YEARS PRECEDING THE PLAN YEAR WHICH
INCLUDES THE DATE ON WHICH SUCH ACCOUNT IS TO BE DISTRIBUTED AND SUCH ADDITIONAL
DEFERRALS SHALL INSTEAD BE ALLOCATED TO THE RETIREMENT DISTRIBUTION ACCOUNT.


 


6.3           DISTRIBUTION LIMITATIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN TO THE CONTRARY, THE RETIREMENT DISTRIBUTION ACCOUNT OF A SPECIFIED
EMPLOYEE SHALL NOT BE PAID OR COMMENCE TO BE PAID UNTIL THE DATE THAT IS SIX
MONTHS FOLLOWING THE DATE OF SUCH SPECIFIED EMPLOYEE’S RETIREMENT OR OTHER
SEPARATION FROM SERVICE.  ON THE DATE THAT PAYMENT IS MADE OR PAYMENTS COMMENCE,
THE PARTICIPANT SHALL RECEIVE PAYMENT OF ANY AMOUNTS THAT WOULD HAVE

 

9

--------------------------------------------------------------------------------



 


OTHERWISE BEEN PAID DURING THE SIX MONTH DELAY BUT FOR THE APPLICATION OF THIS
SECTION 6.3.  FOR PURPOSES OF THIS SECTION 6.3, SPECIFIED EMPLOYEES SHALL BE
DETERMINED AS OF ANY DATE IN ACCORDANCE WITH THE U-STORE-IT TRUST POLICY FOR
DETERMINING SPECIFIED EMPLOYEES.

 

ARTICLE 7

BENEFITS TO PARTICIPANTS

 


7.1           BENEFITS UNDER THE RETIREMENT DISTRIBUTION OPTION.  BENEFITS UNDER
THE RETIREMENT DISTRIBUTION OPTION SHALL BE PAID TO A PARTICIPANT AS FOLLOWS:


 


(A)           BENEFITS UPON RETIREMENT.  IN THE CASE OF A PARTICIPANT WHOSE
SERVICE WITH THE COMPANY TERMINATES ON ACCOUNT OF RETIREMENT AND WHOSE
RETIREMENT DISTRIBUTION ACCOUNT BALANCE, WHEN ADDED TO HIS IN-SERVICE
DISTRIBUTION ACCOUNT BALANCE AND THE BENEFIT PAYABLE FROM ANY OTHER NONQUALIFIED
DEFERRED COMPENSATION ARRANGEMENT THAT IS REQUIRED TO BE AGGREGATED WITH THE
PLAN UNDER SECTION 1.409A-1(E) OF THE TREASURY REGULATIONS AS OF THE DATE
PAYMENT WOULD OTHERWISE COMMENCE EXCEEDS $10,000, THE PARTICIPANT’S RETIREMENT
DISTRIBUTION ACCOUNT SHALL BE DISTRIBUTED IN ONE OF THE FOLLOWING METHODS, AS
ELECTED BY THE PARTICIPANT IN WRITING WITH RESPECT TO THE PLAN YEAR IN THE
ELECTION AGREEMENT:  (I) IN A LUMP SUM; (II) IN ANNUAL INSTALLMENTS OVER FIVE
YEARS; (III) IN ANNUAL INSTALLMENTS OVER TEN YEARS; OR (IV) IN ANNUAL
INSTALLMENTS OVER 15 YEARS.  ANY LUMP-SUM BENEFIT PAYABLE IN ACCORDANCE WITH
THIS PARAGRAPH SHALL BE PAID ON THE DATE THAT IS 60 DAYS AFTER THE DATE OF
RETIREMENT OR ON FEBRUARY 28 OF THE PLAN YEAR ELECTED BY THE PARTICIPANT IN AN
AMOUNT EQUAL TO THE VALUE OF SUCH RETIREMENT DISTRIBUTION ACCOUNT AS OF THE DATE
OF DISTRIBUTION.  AN INITIAL ANNUAL INSTALLMENT PAYMENT SHALL BE PAID ON THE
DATE THAT IS 60 DAYS AFTER THE DATE OF RETIREMENT OR ON FEBRUARY 28 OF THE PLAN
YEAR ELECTED BY THE PARTICIPANT IN AN AMOUNT EQUAL TO (I) THE VALUE OF SUCH
RETIREMENT DISTRIBUTION ACCOUNT TO BE SO DISTRIBUTED AS OF THE LAST BUSINESS DAY
OF THE PLAN YEAR PRECEDING THE DATE OF PAYMENT, DIVIDED BY (II) THE NUMBER OF
ANNUAL INSTALLMENT PAYMENTS ELECTED BY THE PARTICIPANT.  THE REMAINING ANNUAL
INSTALLMENTS SHALL BE PAID ON FEBRUARY 28 OF EACH SUCCEEDING PLAN YEAR IN AN
AMOUNT EQUAL TO (I) THE VALUE OF SUCH RETIREMENT DISTRIBUTION ACCOUNT AS OF THE
LAST BUSINESS DAY OF THE IMMEDIATELY PRECEDING PLAN YEAR DIVIDED BY (II) THE
NUMBER OF INSTALLMENTS REMAINING, PROVIDED THAT THE LAST INSTALLMENT PAYMENT
SHALL BE IN AN AMOUNT EQUAL TO THE VALUE OF THE RETIREMENT DISTRIBUTION ACCOUNT
ON THE DATE OF SUCH LAST INSTALLMENT PAYMENT.  A PARTICIPANT MAY CHANGE THE
ELECTION REGARDING THE MANNER OF PAYMENT AS DESCRIBED IN SECTION 4.5 AS
PERMITTED BY SECTION 409A OF THE CODE.


 


(B)           BENEFITS UPON SEPARATION FROM SERVICE.  IN THE CASE OF A
PARTICIPANT WHO HAS A SEPARATION FROM SERVICE PRIOR TO THE EARLIEST DATE ON
WHICH THE PARTICIPANT IS ELIGIBLE FOR RETIREMENT, OTHER THAN ON ACCOUNT OF
DEATH, OR WHOSE RETIREMENT ACCOUNT BALANCE WHEN ADDED TO HIS IN-SERVICE
DISTRIBUTION ACCOUNT BALANCE AND THE BENEFIT PAYABLE FROM ANY OTHER NONQUALIFIED
DEFERRED COMPENSATION ARRANGEMENT THAT IS REQUIRED TO BE AGGREGATED WITH THE
PLAN UNDER SECTION 1.409A-1(E) OF THE TREASURY REGULATIONS AS OF THE DATE
PAYMENT WOULD OTHERWISE COMMENCE DOES NOT EXCEED $10,000, THE PARTICIPANT’S
RETIREMENT DISTRIBUTION ACCOUNT SHALL BE DISTRIBUTED IN A LUMP SUM ON THE 60TH
DAY FOLLOWING THE DATE OF SEPARATION FROM SERVICE, SUBJECT TO THE REQUIREMENTS
OF SECTION 6.3.

 

10

--------------------------------------------------------------------------------



 


7.2           BENEFITS UNDER THE IN-SERVICE DISTRIBUTION OPTION.  BENEFITS UNDER
THE IN-SERVICE DISTRIBUTION OPTION SHALL BE PAID TO A PARTICIPANT AS FOLLOWS:


 


(A)           IN-SERVICE DISTRIBUTIONS.  IN THE CASE OF A PARTICIPANT WHO
CONTINUES IN SERVICE WITH THE COMPANY, THE PARTICIPANT’S IN-SERVICE DISTRIBUTION
ACCOUNT FOR ANY PLAN YEAR SHALL BE PAID AS IRREVOCABLY ELECTED BY THE
PARTICIPANT IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH IN-SERVICE
DISTRIBUTION ACCOUNT WAS ESTABLISHED IN ONE LUMP SUM OR IN ANNUAL INSTALLMENTS
PAYABLE OVER 2, 3, 4, OR 5 YEARS.  ANY LUMP-SUM BENEFIT PAYABLE IN ACCORDANCE
WITH THIS PARAGRAPH SHALL BE PAID ON FEBRUARY 28 OF SUCH PLAN YEAR IN AN AMOUNT
EQUAL TO THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT ON THE DATE OF
PAYMENT.  THE INITIAL ANNUAL INSTALLMENT PAYMENT SHALL BE PAID ON FEBRUARY 28 OF
SUCH PLAN YEAR IN AN AMOUNT EQUAL TO (I) THE VALUE OF SUCH IN-SERVICE
DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS DAY OF THE PLAN YEAR PRECEDING THE
DATE OF PAYMENT, DIVIDED BY (II) THE NUMBER OF ANNUAL INSTALLMENT PAYMENTS
ELECTED BY THE PARTICIPANT IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH
IN-SERVICE DISTRIBUTION ACCOUNT WAS ESTABLISHED.  THE REMAINING ANNUAL
INSTALLMENTS SHALL BE PAID ON FEBRUARY 28 OF EACH SUCCEEDING YEAR IN AN AMOUNT
EQUAL TO (I) THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT AS OF THE LAST
BUSINESS DAY OF THE IMMEDIATELY PRECEDING PLAN YEAR DIVIDED BY (II) THE NUMBER
OF INSTALLMENTS REMAINING, PROVIDED THAT THE LAST INSTALLMENT PAYMENT SHALL BE
IN AN AMOUNT EQUAL TO THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT ON THE
DATE OF SUCH LAST INSTALLMENT PAYMENT.


 


(B)           BENEFITS UPON SEPARATION FROM SERVICE.  IN THE CASE OF A
PARTICIPANT WHO HAS A SEPARATION FROM SERVICE PRIOR TO THE DATE ON WHICH THE
PARTICIPANT’S IN-SERVICE DISTRIBUTION ACCOUNT WOULD OTHERWISE BE DISTRIBUTED,
OTHER THAN ON ACCOUNT OF DEATH, SUCH IN-SERVICE DISTRIBUTION ACCOUNT SHALL BE
DISTRIBUTED AS IRREVOCABLY ELECTED BY THE PARTICIPANT IN THE ELECTION AGREEMENT
PURSUANT TO WHICH SUCH IN-SERVICE DISTRIBUTION ACCOUNT WAS ESTABLISHED.

 

ARTICLE 8
SURVIVOR BENEFITS

 


8.1           DEATH OF PARTICIPANT PRIOR TO THE COMMENCEMENT OF BENEFITS.  IN
THE EVENT OF A PARTICIPANT’S DEATH PRIOR TO THE COMMENCEMENT OF BENEFITS IN
ACCORDANCE WITH ARTICLE 7, BENEFITS SHALL BE PAID TO THE PARTICIPANT’S
BENEFICIARY, AS DETERMINED UNDER SECTION 11.4, PURSUANT TO SECTION 8.2 OR 8.3,
WHICHEVER IS APPLICABLE, IN LIEU OF ANY BENEFITS OTHERWISE PAYABLE UNDER THE
PLAN TO OR ON BEHALF OF SUCH PARTICIPANT.


 


8.2           SURVIVOR BENEFITS UNDER THE RETIREMENT DISTRIBUTION OPTION.  IN
THE CASE OF A PARTICIPANT WITH RESPECT TO WHOM THE PLAN ADMINISTRATOR HAS
ESTABLISHED A RETIREMENT DISTRIBUTION ACCOUNT, AND WHO DIES PRIOR TO THE
COMMENCEMENT OF BENEFITS UNDER SUCH RETIREMENT DISTRIBUTION ACCOUNT PURSUANT TO
SECTION 7.1, DISTRIBUTION OF SUCH RETIREMENT DISTRIBUTION ACCOUNT SHALL BE MADE
IN A LUMP SUM ON THE FIRST DAY OF THE SECOND MONTH FOLLOWING THE PARTICIPANT’S
DEATH.  THE AMOUNT OF ANY LUMP SUM BENEFIT PAYABLE IN ACCORDANCE WITH THIS
SECTION SHALL EQUAL THE VALUE OF SUCH RETIREMENT DISTRIBUTION ACCOUNT AS OF THE
DATE ON WHICH SUCH BENEFIT IS PAID.

 

11

--------------------------------------------------------------------------------



 


8.3           SURVIVOR BENEFITS UNDER THE IN-SERVICE DISTRIBUTION OPTION.  IN
THE CASE OF A PARTICIPANT WITH RESPECT TO WHOM THE PLAN ADMINISTRATOR HAS
ESTABLISHED ONE OR MORE IN-SERVICE DISTRIBUTION ACCOUNTS, AND WHO DIES PRIOR TO
THE DATE ON WHICH SUCH IN-SERVICE DISTRIBUTION ACCOUNTS ARE TO BE PAID PURSUANT
TO SECTION 7.2, DISTRIBUTION OF SUCH IN-SERVICE DISTRIBUTION ACCOUNTS SHALL BE
MADE IN A LUMP SUM ON THE FIRST DAY OF THE SECOND MONTH FOLLOWING THE
PARTICIPANT’S DEATH.  THE AMOUNT OF ANY LUMP SUM BENEFIT PAYABLE IN ACCORDANCE
WITH THIS SECTION SHALL EQUAL THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT
AS OF THE DATE ON WHICH SUCH BENEFIT IS PAID.


 


8.4           DEATH OF PARTICIPANT AFTER BENEFITS HAVE COMMENCED.  IN THE EVENT
A PARTICIPANT DIES AFTER ANNUAL INSTALLMENT BENEFITS PAYABLE UNDER SECTION 7.1
OR 7.2 HAVE COMMENCED, BUT BEFORE THE ENTIRE BALANCE OF THE APPLICABLE
DISTRIBUTION ACCOUNT HAS BEEN PAID, ANY REMAINING INSTALLMENTS SHALL CONTINUE TO
BE PAID TO THE PARTICIPANT’S BENEFICIARY, AS DETERMINED UNDER SECTION 11.4, AT
SUCH TIMES AND IN SUCH AMOUNTS AS THEY WOULD HAVE BEEN PAID TO THE PARTICIPANT
HAD THE PARTICIPANT SURVIVED.

 

ARTICLE 9

EMERGENCY BENEFIT

 

In the event that the Plan Administrator, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable emergency, the Company shall pay to the Participant from the
Participant’s Distribution Account(s), within 60 days following such
determination, an amount not exceeding the amount reasonably necessary to meet
the emergency (which may include amounts necessary to pay any Federal, State, or
local income taxes or penalties reasonably anticipated that result from the
distribution), after deduction of any and all taxes as may be required pursuant
to Section 11.5 (the “Emergency Benefit”).  For purposes of this Plan, an
unforeseeable emergency is a severe financial hardship of the Participant
arising from an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Section 152(a) of the
Code); loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.  Cash needs arising from foreseeable events such as the
education expenses for children shall not be considered to be the result of an
unforeseeable financial emergency.  Emergency Benefits shall be paid first from
the Participant’s In-Service Distribution Accounts, if any, to the extent the
balance of one or more of such In-Service Distribution Accounts is sufficient to
meet the emergency, in the order in which such Accounts would otherwise be
distributed to the Participant.  If the distribution exhausts the In-Service
Distribution Accounts, the Retirement Distribution Account may be accessed. 
With respect to that portion of any Distribution Account which is distributed to
a Participant as an Emergency Benefit, in accordance with this Article, no
further benefit shall be payable to the Participant under this Plan. 
Notwithstanding anything in this Plan to the contrary, a Participant who
receives an Emergency Benefit in any Plan Year shall not be entitled to make any
further deferrals for the remainder of such Plan Year.  It is intended that the
Plan Administrator’s determination as to whether a Participant has suffered an
“unforeseeable emergency” shall be made consistent with the requirements under
Section 409A of the Code.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 10

ADMINISTRATION

 


10.1         PLAN ADMINISTRATOR.  THE COMPANY SHALL HAVE THE SOLE RESPONSIBILITY
FOR THE ADMINISTRATION OF THE PLAN AND IS DESIGNATED AS PLAN ADMINISTRATOR.


 


10.2         APPOINTMENT OF ADMINISTRATIVE COMMITTEE.  THE COMPANY MAY DELEGATE
ITS DUTIES AS PLAN ADMINISTRATOR TO AN ADMINISTRATIVE COMMITTEE.  THE MEMBERS OF
THE ADMINISTRATIVE COMMITTEE SHALL BE SELECTED BY THE BOARD.


 


10.3         POWERS OF PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR SHALL HAVE
THE FULL AND EXCLUSIVE POWER, DISCRETION AND AUTHORITY TO ADMINISTER THE PLAN.
THE DETERMINATIONS AND DECISIONS OF THE PLAN ADMINISTRATOR ARE FINAL AND BINDING
ON ALL PERSONS. THE PLAN ADMINISTRATOR’S POWERS SHALL INCLUDE BUT SHALL NOT BE
LIMITED TO, THE POWER TO:


 


(A)           MAINTAIN RECORDS PERTAINING TO THE PLAN.


 


(B)           INTERPRET THE TERMS AND PROVISIONS OF THE PLAN, AND TO CONSTRUE
AMBIGUITIES AND CORRECT OMISSIONS.


 


(C)           ESTABLISH PROCEDURES BY WHICH PARTICIPANTS MAY APPLY FOR BENEFITS
UNDER THE PLAN AND APPEAL A DENIAL OF BENEFITS.


 


(D)           DETERMINE THE RIGHTS UNDER THE PLAN OF ANY PARTICIPANT APPLYING
FOR OR RECEIVING BENEFITS.


 


(E)           ADMINISTER THE CLAIMS PROCEDURE PROVIDED IN THIS ARTICLE.


 


(F)            PERFORM ALL ACTS NECESSARY TO MEET THE REPORTING AND DISCLOSURE
OBLIGATIONS IMPOSED BY THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”).


 


(G)           DELEGATE SPECIFIC RESPONSIBILITIES FOR THE OPERATION AND
ADMINISTRATION OF THE PLAN TO SUCH EMPLOYEES OR AGENTS AS IT DEEMS ADVISABLE AND
NECESSARY.


 

In the exercise of its powers, the Plan Administrator shall be entitled to rely
upon all tables, valuations, certificates and reports furnished by any
accountant or consultant and upon opinions given by any legal counsel in each
case duly selected by the Plan Administrator.

 


10.4         LIMITATION OF LIABILITY.  THE PLAN ADMINISTRATOR AND THE COMPANY
AND ALL OTHER EMPLOYERS, AND THEIR RESPECTIVE OFFICERS AND DIRECTORS (INCLUDING
BUT NOT LIMITED TO THE MEMBERS OF THE BOARD), SHALL NOT BE LIABLE FOR ANY ACT OR
OMISSION RELATING TO THEIR DUTIES UNDER THE PLAN, UNLESS SUCH ACT OR OMISSION IS
ATTRIBUTABLE TO THEIR OWN WILLFUL MISCONDUCT OR LACK OF GOOD FAITH.


 


10.5         CLAIMS PROCEDURES.


 


(A)           ALL CLAIMS UNDER THE PLAN SHALL BE DIRECTED TO THE ATTENTION OF
THE PLAN ADMINISTRATOR. ANY PARTICIPANT OR BENEFICIARY WHOSE APPLICATION FOR
BENEFITS OR OTHER CLAIM UNDER THE PLAN HAS BEEN DENIED, IN WHOLE OR IN PART,
SHALL BE GIVEN WRITTEN NOTICE OF

 

13

--------------------------------------------------------------------------------



 


THE DENIAL BY THE PLAN ADMINISTRATOR WITHIN SIXTY (60) DAYS AFTER THE RECEIPT OF
THE CLAIM. THE NOTICE SHALL EXPLAIN THAT THE PARTICIPANT OR BENEFICIARY MAY
REQUEST A REVIEW OF THE DENIAL AND THE PROCEDURE FOR REQUESTING REVIEW. THE
NOTICE SHALL DESCRIBE ANY ADDITIONAL INFORMATION NECESSARY TO PERFECT THE
PARTICIPANT’S OR BENEFICIARY’S CLAIM AND EXPLAIN WHY SUCH INFORMATION IS
NECESSARY. IF A PARTICIPANT OR BENEFICIARY DOES NOT RECEIVE A WRITTEN RESPONSE
TO A CLAIM WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE CLAIM BY THE PLAN
ADMINISTRATOR, THE CLAIM WILL BE DEEMED TO BE DENIED.


 


(B)           A PARTICIPANT OR BENEFICIARY MAY MAKE A WRITTEN REQUEST TO THE
PLAN ADMINISTRATOR FOR A REVIEW OF ANY DENIAL OF CLAIMS UNDER THIS PLAN. THE
REQUEST FOR REVIEW MUST BE IN WRITING AND MUST BE MADE WITHIN SIXTY (60) DAYS
AFTER THE MAILING DATE OF THE NOTICE OF DENIAL OR THE DEEMED DENIAL. THE REQUEST
SHALL REFER TO THE PROVISIONS OF THE PLAN ON WHICH IT IS BASED AND SHALL SET
FORTH THE FACTS RELIED UPON AS JUSTIFYING A REVERSAL OR MODIFICATION OF THE
DETERMINATION BEING APPEALED.


 


(C)           A PARTICIPANT OR BENEFICIARY WHO REQUESTS A REVIEW OF DENIAL OF
CLAIMS IN ACCORDANCE WITH THIS CLAIMS PROCEDURE MAY EXAMINE PERTINENT DOCUMENTS
AND SUBMIT PERTINENT ISSUES AND COMMENTS IN WRITING. A PARTICIPANT OR
BENEFICIARY MAY HAVE A DULY AUTHORIZED REPRESENTATIVE ACT ON HIS OR HER BEHALF
IN EXERCISING HIS OR HER RIGHT TO REQUEST A REVIEW AND ANY OTHER RIGHTS GRANTED
BY THIS CLAIMS PROCEDURE. THE PLAN ADMINISTRATOR SHALL PROVIDE A REVIEW OF THE
DECISION DENYING THE CLAIM WITHIN SIXTY (60) DAYS AFTER RECEIVING THE WRITTEN
REQUEST FOR REVIEW. IF A PARTICIPANT OR BENEFICIARY DOES NOT RECEIVE A WRITTEN
RESPONSE TO A REQUEST FOR A REVIEW WITHIN THE FOREGOING TIME LIMIT, SUCH REQUEST
WILL BE DEEMED TO BE DENIED. A DECISION BY THE PLAN ADMINISTRATOR FOR REVIEW
SHALL BE FINAL AND BINDING ON ALL PERSONS.

 

ARTICLE 11
MISCELLANEOUS

 


11.1         UNFUNDED PLAN.


 


(A)           THE PLAN SHALL BE AN UNFUNDED PLAN MAINTAINED BY THE COMPANY AND
THE OTHER EMPLOYERS FOR THE PURPOSE OF PROVIDING BENEFITS FOR A SELECT GROUP OF
MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES. NEITHER THE COMPANY NOR ANY OTHER
EMPLOYER SHALL BE REQUIRED TO SET ASIDE, EARMARK OR ENTRUST ANY FUND OR MONEY
WITH WHICH TO PAY THEIR OBLIGATIONS UNDER THIS PLAN OR TO INVEST IN ANY
PARTICULAR INVESTMENT VEHICLE AND MAY CHANGE INVESTMENTS OF COMPANY ASSETS AT
ANY TIME.


 


(B)           THE COMPANY MAY ESTABLISH A TRUST TO HOLD PROPERTY THAT MAY BE
USED TO PAY BENEFITS UNDER THE PLAN. THE TRUST SHALL BE A DOMESTIC TRUST
MAINTAINED IN THE UNITED STATES. THE TRUST SHALL BE INTENDED TO BE A GRANTOR
TRUST, WITHIN THE MEANING OF SECTION 671 OF THE CODE, OF WHICH THE COMPANY IS
THE GRANTOR, AND THE PLAN IS TO BE CONSTRUED IN ACCORDANCE WITH THAT INTENTION.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, THE ASSETS OF THE TRUST WILL
REMAIN THE PROPERTY OF THE COMPANY AND WILL BE SUBJECT TO THE CLAIMS OF
CREDITORS IN THE EVENT OF BANKRUPTCY OR INSOLVENCY, AS PROVIDED IN THE TRUST
AGREEMENT. NO PARTICIPANT OR PERSON CLAIMING THROUGH A PARTICIPANT WILL HAVE ANY
PRIORITY CLAIM ON THE ASSETS OF THE TRUST OR ANY SECURITY INTEREST OR OTHER
RIGHT SUPERIOR TO

 

14

--------------------------------------------------------------------------------


 


THE RIGHTS OF A GENERAL CREDITOR OF THE COMPANY OR THE OTHER EMPLOYERS AS
PROVIDED IN THE TRUST AGREEMENT.


 


(C)           SUBJECT TO THE FOLLOWING PROVISIONS OF THIS SECTION 11.1(C), ALL
BENEFITS UNDER THIS PLAN SHALL BE PAID BY THE PARTICIPANT’S EMPLOYER(S) FROM ITS
GENERAL ASSETS AND/OR THE ASSETS OF THE TRUST, WHICH ASSETS SHALL, AT ALL TIMES,
REMAIN SUBJECT TO THE CLAIMS OF CREDITORS AS PROVIDED IN THE TRUST AGREEMENT. NO
EMPLOYER, OTHER THAN THE COMPANY AS PROVIDED BELOW, SHALL HAVE ANY OBLIGATION TO
PAY BENEFITS HEREUNDER IN RESPECT OF ANY PARTICIPANTS WHO ARE NOT EMPLOYEES OR
FORMER EMPLOYEES OF SUCH EMPLOYER. THE OBLIGATION OF EACH EMPLOYER HEREUNDER IN
RESPECT OF ANY PARTICIPANT SHALL BE LIMITED TO THE AMOUNTS PAYABLE TO SUCH
PARTICIPANT FROM THE ACCOUNT ESTABLISHED FOR SUCH PARTICIPANT IN RESPECT OF
EMPLOYMENT WITH THAT EMPLOYER, EXCEPT THAT IF AN EMPLOYER SHALL FAIL TO MAKE OR
CAUSE TO BE MADE ANY BENEFIT PAYMENT HEREUNDER WHEN DUE, THE COMPANY SHALL
PROMPTLY MAKE SUCH BENEFIT PAYMENT FROM ITS GENERAL ASSETS AND/OR THE ASSETS OF
THE TRUST.


 


(D)           NEITHER PARTICIPANTS, THEIR BENEFICIARIES NOR THEIR LEGAL
REPRESENTATIVES SHALL HAVE ANY RIGHT, OTHER THAN THE RIGHT OF AN UNSECURED
GENERAL CREDITOR, AGAINST THE COMPANY OR ANY OTHER EMPLOYER IN RESPECT OF ANY
PORTION OF A PARTICIPANT’S ACCOUNT AND SHALL HAVE NO RIGHT, TITLE OR INTEREST,
LEGAL OR EQUITABLE, IN OR TO ANY ASSET OF THE COMPANY OR ANY OTHER EMPLOYER OR
THE TRUST.


 


11.2         SPENDTHRIFT PROVISION.  THE PLAN SHALL NOT IN ANY MANNER BE LIABLE
FOR OR SUBJECT TO THE DEBTS OR LIABILITIES OF ANY PARTICIPANT OR BENEFICIARY. NO
BENEFIT OR INTEREST UNDER THE PLAN IS SUBJECT TO ASSIGNMENT, ALIENATION, PLEDGE
OR ENCUMBRANCE, WHETHER VOLUNTARY OR INVOLUNTARY, AND ANY PURPORTED OR ATTEMPTED
ASSIGNMENT, ALIENATION, PLEDGE OR ENCUMBRANCE OF BENEFITS SHALL BE VOID AND WILL
NOT BE RECOGNIZED BY THE COMPANY OR ANY OTHER EMPLOYER.


 


11.3         EMPLOYMENT RIGHTS.  THE EXISTENCE OF THE PLAN SHALL NOT GRANT A
PARTICIPANT ANY LEGAL OR EQUITABLE RIGHT TO CONTINUE AS AN EMPLOYEE NOR AFFECT
THE RIGHT OF THE COMPANY OR ANY OTHER EMPLOYER TO DISCHARGE A PARTICIPANT.


 


11.4         DESIGNATION OF BENEFICIARY.  EACH PARTICIPANT MAY DESIGNATE A
BENEFICIARY OR BENEFICIARIES (WHICH BENEFICIARY MAY BE AN ENTITY OTHER THAN A
NATURAL PERSON) TO RECEIVE ANY PAYMENTS WHICH MAY BE MADE FOLLOWING THE
PARTICIPANT’S DEATH.  SUCH DESIGNATION MAY BE CHANGED OR CANCELED AT ANY TIME
WITHOUT THE CONSENT OF ANY SUCH BENEFICIARY.  ANY SUCH DESIGNATION, CHANGE OR
CANCELLATION MUST BE MADE IN A FORM APPROVED BY THE PLAN ADMINISTRATOR AND SHALL
NOT BE EFFECTIVE UNTIL RECEIVED BY THE PLAN ADMINISTRATOR, OR ITS DESIGNEE.  IF
NO BENEFICIARY HAS BEEN NAMED, OR IF THE DESIGNATED BENEFICIARY OR BENEFICIARIES
SHALL HAVE PREDECEASED THE PARTICIPANT, THE BENEFICIARY SHALL BE THE
PARTICIPANT’S ESTATE.  IF A PARTICIPANT DESIGNATES MORE THAN ONE BENEFICIARY,
THE INTERESTS OF SUCH BENEFICIARIES SHALL BE PAID IN EQUAL SHARES, UNLESS THE
PARTICIPANT HAS SPECIFICALLY DESIGNATED OTHERWISE.


 


11.5         WITHHOLDING OF TAXES.  TO THE EXTENT REQUIRED BY APPLICABLE LAW,
THE COMPANY OR ANOTHER EMPLOYER WILL WITHHOLD FROM A PARTICIPANT’S COMPENSATION
AND/OR DEFERRED COMPENSATION AND ANY PAYMENT HEREUNDER ALL TAXES REQUIRED TO BE
WITHHELD FOR FEDERAL, STATE OR LOCAL GOVERNMENT PURPOSES.

 

15

--------------------------------------------------------------------------------



 


11.6         AMENDMENT OR TERMINATION.  SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER,
PROVISIONS OF SECTION 11.13, THE COMPANY RESERVES THE RIGHT TO AMEND, MODIFY,
SUSPEND OR TERMINATE THE PLAN AT ANY TIME WITHOUT PRIOR NOTICE BY ACTION OF ITS
BOARD; PROVIDED, HOWEVER, THAT NO SUCH ACTION MAY DEPRIVE A PARTICIPANT OF HIS
RIGHTS TO RECEIVE A BENEFIT PURSUANT TO THE PLAN WITH RESPECT TO COMPENSATION
DEFERRED PRIOR TO SUCH ACTION. SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF
THE CODE AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER, AN EMPLOYER MAY
TERMINATE ITS PARTICIPATION IN THE PLAN AT ANY TIME BY ACTION OF ITS BOARD OF
DIRECTORS.


 


11.7         NO FIDUCIARY RELATIONSHIP CREATED.  NOTHING CONTAINED IN THIS PLAN,
AND NO ACTION TAKEN PURSUANT TO THE PROVISIONS OF THIS PLAN, SHALL CREATE OR BE
DEEMED TO CREATE A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ANY OTHER
EMPLOYER OR THE PLAN ADMINISTRATOR AND ANY PARTICIPANT, BENEFICIARY OR ANY OTHER
PERSON.


 


11.8         RELEASE.  ANY PAYMENT TO ANY PARTICIPANT OR BENEFICIARY IN
ACCORDANCE WITH THE PROVISIONS OF THIS PLAN SHALL, TO THE EXTENT THEREOF, BE IN
FULL SATISFACTION OF ALL CLAIMS AGAINST THE PLAN ADMINISTRATOR, THE COMPANY, THE
OTHER EMPLOYERS AND ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES OR AGENTS.


 


11.9         NO WARRANTY OR REPRESENTATION.  NEITHER THE COMPANY NOR ANY OTHER
EMPLOYER MAKES ANY WARRANTY OR REPRESENTATION REGARDING THE EFFECT OF DEFERRALS
MADE OR BENEFITS PAID UNDER THIS PLAN FOR ANY PURPOSE.


 


11.10       CONSTRUCTION.  WORDS USED IN THE MASCULINE SHALL APPLY TO THE
FEMININE WHERE APPLICABLE; AND WHEREVER THE CONTEXT OF THE PLAN DICTATES, THE
PLURAL SHALL BE READ AS THE SINGULAR AND THE SINGULAR AS THE PLURAL.


 


11.11       GOVERNING LAW.  TO THE EXTENT THAT OHIO LAW IS NOT PREEMPTED BY
ERISA, THE PROVISIONS OF THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
OHIO.


 


11.12       COUNTERPARTS.  THIS PLAN MAY BE SIGNED IN ANY ONE OR MORE
COUNTERPARTS EACH OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


11.13       AMERICAN JOBS CREATION ACT OF 2004.  THE PLAN IS INTENDED TO PROVIDE
FOR THE DEFERRAL OF COMPENSATION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 409A OF THE CODE AND TREASURY REGULATIONS AND PUBLISHED GUIDANCE ISSUED
PURSUANT THERETO.  NOTWITHSTANDING ANY PROVISION OF THE PLAN OR ANY ELECTION
AGREEMENT TO THE CONTRARY, NO OTHERWISE PERMISSIBLE ELECTION OR DISTRIBUTION
SHALL BE MADE OR GIVEN EFFECT UNDER THE PLAN THAT WOULD RESULT IN TAXATION OF
ANY AMOUNT UNDER SECTION 409A OF THE CODE.


 


11.14       TRANSITION ELECTIONS.  NOTWITHSTANDING ANY OTHER ELECTIONS MADE
HEREUNDER AND ONLY TO THE EXTENT PERMITTED BY THE COMPANY AND TRANSITION
RULES ISSUED UNDER SECTION 409A OF THE CODE, THROUGH SUCH DATES AS SPECIFIED BY
THE COMPANY PURSUANT TO TRANSITIONAL GUIDANCE ISSUED UNDER SECTION 409A OF THE
CODE, PARTICIPANTS HAVE BEEN PERMITTED TO MAKE ONE OR MORE ELECTIONS AS TO THE
TIME AND FORM OF PAYMENT OF THEIR IN-SERVICE DISTRIBUTION ACCOUNTS AND
RETIREMENT DISTRIBUTION ACCOUNTS UNDER THE PLAN, PROVIDED THAT (A) ANY SUCH
ELECTIONS MADE DURING 2006 WERE ONLY AVAILABLE FOR AMOUNTS THAT WERE PAYABLE
AFTER THE 2006 CALENDAR YEAR AND

 

16

--------------------------------------------------------------------------------



 


COULD NOT ACCELERATE ANY PAYMENTS INTO THE 2006 CALENDAR YEAR, (B) ANY SUCH
ELECTIONS MADE DURING 2007 WERE ONLY AVAILABLE FOR AMOUNTS THAT WERE PAYABLE
AFTER THE 2007 CALENDAR YEAR AND COULD NOT ACCELERATE ANY PAYMENTS INTO THE 2007
CALENDAR YEAR, AND (C) ANY SUCH ELECTIONS MADE DURING 2008 WERE ONLY AVAILABLE
FOR AMOUNTS THAT WERE PAYABLE AFTER THE 2008 CALENDAR YEAR AND COULD NOT
ACCELERATE ANY PAYMENTS INTO THE 2008 CALENDAR YEAR.


 


11.15       PERMISSIBLE ACCELERATIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN TO THE CONTRARY, IN ACCORDANCE WITH SECTION 1.409A-3(J)(4) OF THE
TREASURY REGULATIONS, THE COMPANY MAY, IN ITS SOLE DISCRETION, CAUSE PAYMENTS TO
OR ON BEHALF OF A PARTICIPANT TO BE ACCELERATED (I) TO THE EXTENT NECESSARY TO
FULFILL A DOMESTIC RELATIONS ORDER (AS DEFINED IN SECTION 414(P)(1)(B) OF THE
CODE, (II) TO THE EXTENT NECESSARY FOR ANY FEDERAL OFFICER OR EMPLOYEE IN THE
EXECUTIVE BRANCH TO COMPLY WITH AN ETHICS AGREEMENT WITH THE FEDERAL GOVERNMENT,
(III) TO THE EXTENT REASONABLY NECESSARY TO AVOID THE VIOLATION OF AN APPLICABLE
FEDERAL, STATE, LOCAL, OR FOREIGN ETHICS LAW OR CONFLICTS OF INTEREST LAW
(INCLUDING WHERE SUCH PAYMENT IS REASONABLY NECESSARY TO PERMIT THE PARTICIPANT
OR BENEFICIARY TO PARTICIPATE IN ACTIVITIES IN THE NORMAL COURSE OF HIS OR HER
POSITION IN WHICH A PARTICIPANT OR BENEFICIARY WOULD OTHERWISE NOT BE ABLE TO
PARTICIPATE UNDER AN APPLICABLE RULE); (IV) TO PAY FICA TAXES ON ANY AMOUNTS
DEFERRED UNDER THE PLAN AND ANY STATE, LOCAL OR FOREIGN INCOME TAX WITHHOLDING
RELATED TO SUCH FICA TAX, (V) AT ANY TIME THE PLAN FAILS TO MEET THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER; PROVIDED HOWEVER THAT THE AMOUNT OF THE ACCELERATED PAYMENT MAY NOT
EXCEED THE AMOUNT REQUIRED TO BE INCLUDED AS A RESULT OF THE FAILURE TO COMPLY
WITH SECTION 409A OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER;
(VI) WHERE THE ACCELERATION OF THE PAYMENT IS MADE PURSUANT TO A TERMINATION AND
LIQUIDATION OF THE PLAN IN ACCORDANCE WITH SECTION 1.409A-3(J)(4)(IX) OF THE
TREASURY REGULATIONS; (VII) TO REFLECT PAYMENT OF STATE, LOCAL OR FOREIGN TAX
OBLIGATIONS ARISING FROM PARTICIPATION IN THE PLAN THAT APPLY TO THE AMOUNT
DEFERRED UNDER THE PLAN BEFORE THE AMOUNT IS PAID OR MADE AVAILABLE TO THE
PARTICIPANT OR BENEFICIARY; PROVIDED SUCH PAYMENT MAY NOT EXCEED THE AMOUNT OF
SUCH TAXES DUE AS A RESULT OF PARTICIPATION IN THE PLAN; (VIII) AS SATISFACTION
OF A DEBT OF THE PARTICIPANT OR BENEFICIARY TO THE COMPANY IN ACCORDANCE WITH
SECTION 1.409A-3(J)(4)(XIII) OF THE TREASURY REGULATIONS AND (IX) WHERE SUCH
PAYMENT OCCURS AS A PART OF A SETTLEMENT BETWEEN THE PARTICIPANT OR THE
BENEFICIARY AND THE COMPANY OF AN ARM’S LENGTH, BONA FIDE DISPUTE AS TO THE
PARTICIPANT’S OR BENEFICIARY’S RIGHT TO THE DEFERRED AMOUNT.


 

IN WITNESS WHEREOF, U-Store-It Trust,  has executed this Amended and Restated
Plan on the            day of December, 2008.

 

 

 

U-STORE-IT TRUST

 

 

 

 

 

By:

/s/ Christopher P. Marr

 

Name:

Christopher P. Marr

 

Title:

President and Chief Investment Officer

 

17

--------------------------------------------------------------------------------